          Case 5:18-cr-00373-LHK Document 60 Filed 01/09/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             JUDGE LUCY H. KOH, PRESIDING
                                     CRIMINAL MINUTES


  UNITED STATES OF AMERICA v. Felina Roque, Loreta Flores-Dario,
Lorena Gerasimov, Jaime Cortes, Abdelsalam Mogasbe, James Nickolopoulos
                                      5:18-CR-00373-LHK


            Court Proceedings: Status Conference, Wednesday, January 09, 2019
         Location/Time in Court: Courtroom 7, 9:34-9:34; 9:48-9:54 a.m. (7 minutes)

                             Courtroom Deputy: Elizabeth Garcia
                               Court Reporter: Summer Fisher
                                Interpreter: None requested

          Representing Plaintiff: Patrick Delahunty for the United States of America
                  Representing Defendant: Paul Alaga for Felina Roque,
           Gerardo Vincuna for Demetrius Costy for Defendant Loreta Flores-Dario
                            Donald Heller for Lorena Gerasimov
                        Michael Khouri for Defendant Jaime Cortes
            Mark Arnold and Carleen Arlidge for Defendant Abdelsalam Mogasbe
                    George Benetatos for Defendant James Nikolopoulos


Hearing held.

Defendant Felina Roque (1) present and out of custody.
Defendant Loreta Flores Dario (2) present and out of custody.
Defendant Lorena Gerasimov (3) present and out of custody.
Defendant Jaime Cortes (4) present and out of custody.
Defendant Abdelsalam Mogasbe (5) present and out of custody.
Defendant James Nickolopoulos (6) present and out of custody.

The Court GRANTED the parties' motion for a continuance. Pursuant to 18 U.S.C.
§3161(h)(7)(A), the Court found the ends of justice served in granting the continuance
outweighed the best interests of the public and the defendant in a speedy trial, and excluded time
from January 9, 2019 through and including March 13, 2019. For the reasons stated on the
record, time is excluded pursuant to 18 U.S.C. §3161(h)(7)(B)(iv).

The Court continued the matter as to all defendants to March 13, 2019 at 9:15 a.m. for Further
Status hearing.

Court adjourned.
